date index nos control no cc ebeo tam-108992-98 number release date internal_revenue_service national_office technical_advice_memorandum taxpayer’s name taxpayer’s address taxpayer’s ident no taxable years at issue_date of conference legend taxpayer plan trust agreement issues whether under the rules of sec_461 of the internal_revenue_code taxpayer’s vacation pay was properly accrued for its vacation plans that included a use-or-lose provision and for its employees whose employment could be terminated for cause whether taxpayer’s purchases of letters of credit to secure its promises to pay employee_benefits had a sufficient nontax business_purpose and sufficient economic_substance to cause them to be respected for federal tax purposes conclusions a use-or-lose provision is a condition_subsequent that does not delay the accrual of a liability a vacation pay liability is fixed and accruable as the employee performs services for the employer if an employee’s vacation pay is subject_to a length-of-service threshold the vacation pay liability is fixed and accruable once the employee serves the required minimum length of service termination for cause is also a condition_subsequent thus the possibility that an employee might have been terminated for cause did not delay taxpayer’s accrual of vacation pay for the year in which it was earned by the employee’s performance of services taxpayer’s purchases of letters of credit to secure its promises to pay employee_benefits lacked a sufficient nontax business_purpose and sufficient economic_substance to cause them to be respected for federal tax purposes this means that we have also concluded that by purchasing the letters of credit taxpayer made no transfers of property under the rules of sec_83 of the code thus taxpayer was not entitled to compensation expense deductions for the subject benefits for its taxable years during which those benefits were earned because the deductions were governed by either sec_404 or sec_419 both of which delay the deductions until a later year fact sec_1 for the taxable years at issue taxpayer and its subsidiary corporations taxpayer-group used the accrual_method of accounting had a week taxable_year ending on the saturday closest to january 31st and filed consolidated_returns during those years taxpayer-group maintained vacation plans and sick-pay plans for its employees short-term disability benefits were also paid under the sick-pay plans the terms of the vacation plans varied somewhat depending on the particular member of taxpayer-group its location and applicable union contracts generally employees were required to be employed for a minimum period typically one year before they would become entitled to a vacation with pay employees who were employed for the specified period were paid for their earned vacation upon voluntary taxpayer and the examining officer disagree on the facts of this case in such instances the national_office may refuse to provide technical_advice or may provide advice based on the facts provided by the examining officer see sections dollar_figure and dollar_figure of revproc_99_2 1999_1_irb_73 in this instance we have decided to provide technical_advice termination of employment and upon involuntary termination other than for cause vacations were based on the employee’s hire date unless otherwise required by state law new full-time and salaried employees earned their first vacation upon reaching the anniversary of their hire date employees who completed six months of continuous service in the first calendar_year of employment could take one week of vacation after six months but had to repay those vacation benefits if they separated from employment before reaching their first anniversary date employees who completed their first anniversary year could take all succeeding vacations as of january based upon their length of service to be completed during the calendar_year vacation benefits were earned pro_rata over the employee’s work year the portion of a vacation taken but not earned had to be refunded if the employee did not complete the anniversary year_of_service generally vacation time could not be carried over from one calendar_year to another and was forfeited if not used however if employees were unable to use all of their vacation time during a particular year because of compelling business reasons they were permitted to use it during the following year moreover some members of taxpayer-group permitted certain union employees either to carry over their vacation time or to work and receive vacation pay in lieu of time off also the law of at least one of the states in which taxpayer-group had operations required employers to pay their employees for already-earned vacations regardless of the existence of a use-or-lose provision in the applicable vacation plan to ensure minimal disruptions of business operations and proper coverage of each retail_outlet or business unit limitations were placed on the employees’ scheduling of their vacations vacation time had to be scheduled in advance and approved by the employee’s supervisor supervisors ensured that employees scheduled their vacation time within 2½ months after the close of each of the taxable years at issue taxpayer purchased irrevocable unsecured standby letters of credit to secure taxpayer-group's promises to pay vacation benefits sick_pay benefits and short-term disability benefits accrued for its taxable_year ending prior to the date on which the letters of credit were purchased under applicable bankruptcy law taxpayer-group's general creditors had no rights with respect to payments made or to be made under the letters contemporaneously with its purchases taxpayer scheduled periodic decreases in the amount of benefits to be covered by the letters although taxpayer-group's employees as a class were designated as the sole beneficiaries of the letters of credit taxpayer appointed a bank that did not issue any of the letters to act as the employees' agent in transactions arising under the letters taxpayer-group's employees and their unions were not told about the existence of the letters of credit nor were they told about the appointment of an agent on their behalf under the claims procedure established for the letters of credit application would have needed to have been made to six different banks to obtain full payment of a single delinquent benefit taxpayer was required to reimburse draws against the letters within hours no draws were ever made taxpayer-group was extremely solvent there were no contractual or other requirements union or otherwise obligating the securitizations rather the securitization transactions were explicitly marketed to taxpayer and many others as tax-benefit devices in most instances what would have been the banks’ customary issuance fees for comparable letters of credit were waived for taxpayer and taxpayer’s effective annual interest cost for the purchases was one-tenth of one percent none of the banks issuing letters maintained a list of the employees who were covered by their letters under the plan and the trust agreement certain members of taxpayer-group were obligated to make monthly contributions equal to the following month’s anticipated vacation pay outlay to a nonexempt employees’ trust vacation benefits could be paid either directly to employees from the trust or as was the usual practice directly to employees by a member of taxpayer-group which was then reimbursed by the trust taxpayer-group’s promises to pay benefits funded under the plan and the trust agreement were secured_by the letters of credit taxpayer-group never evidenced transfers of property on its employees’ paystubs and never withheld or paid employment_taxes with respect to the transfers under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to anyone other than the service_recipient the excess of the fair_market_value of the property over the amount_paid for the property is included as compensation income in the service provider’s gross_income for the first taxable_year in which the rights to the property are transferable or not subject_to a substantial_risk_of_forfeiture substantially_vested for this purpose the fair_market_value of the property is determined on the date that the rights to the property become substantially_vested and without regard to restrictions that lapse for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future thus a promise to pay money or property in the future is property if it is either funded or secured the term also includes a beneficial_interest in assets including money that are transferred or set_aside from the claims of creditors of the transferor for example in a_trust or escrow account see sec_1_83-3 of the income_tax regulations on its return filed for each of the taxable years at issue taxpayer-group deducted all employee_benefits that were accrued for that year and secured as described above when doing so it used the normal method_of_accounting exception to the general timing-rule for deductions governed by sec_83 of the code issue - applicable law and analysis sec_461 of the code provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 of the code and sec_1_461-1 of the regulations provide that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person economic_performance occurs as that person provides the services in this case economic_performance occurred as the employee provided services to taxpayer-group no issue has been raised concerning taxpayer-group’s ability to make reasonable estimates of its vacation pay liability thus the only issues are whether the use-or-lose and termination-for-cause provisions were conditions precedent so that employees had to take their vacations within the taxable_year in order for taxpayer-group to have accrued the attributable compensation expense deductions for the year in which the vacation benefits were under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 equal to the amount included under sec_83 in the service provider’s gross_income under the general timing rule_of sec_83 the deduction is allowed for the service recipient’s taxable_year in which or with which ends the service provider’s taxable_year in which the amount is included in gross_income sec_1_83-6 of the regulations provides an exception to that rule where property is substantially_vested upon transfer the deduction is allowed to the service_recipient in accordance with its method_of_accounting in conformance with sec_446 and sec_461 of the code otherwise earned or whether taxpayer-group’s vacation pay liabilities were fixed in the taxable_year in which the employees having the requisite length of service performed the services required to earn their vacation pay so that the use-or-lose or termination-for-cause provisions constituted conditions subsequent which would require the accruals to be defeased only to the extent that employees failed to use their earned vacation benefits or were terminated for cause a use or lose is a condition_subsequent that does not delay accrual of vacation pay earned through year-end there is no authority that directly considers whether a use-or-lose provision in an employment arrangement causes vacation pay that is otherwise earned by an employee to be contingent and therefore not accruable by the employer until the contingency is eliminated ie the employee takes the vacation within the prescribed time period however there is ample authority analyzing whether a contingency constitutes a condition_precedent which prevents a liability from being fixed and accruable or a condition_subsequent which merely defeases an otherwise fixed liability in the event that the contingency occurs the law distinguishes among the different types of contingencies to which a liability may be subject and assigns a particular effect to a contingency depending upon how it is categorized some contingencies are conditions precedent that prevent satisfaction of the all_events_test and accrual of the liability until the condition is resolved other contingencies are conditions subsequent that defease an accrued liability only if that contingency occurs other types of contingencies do not prevent accrual either because they are remote contingencies or because they are not recognized as preventing accrual as the court noted in 476_us_593 there is always the possibility of course that a casino may go out of business or surrender or lose its license or go into bankruptcy with the result that the amount shown on the jackpot indicators would never be won by playing patrons but this potential nonpayment of an incurred liability exists for every business that uses an accrual_method and it does not prevent accrual see also 158_f3d_484 9th cir an accrual_method casino could deduct the value of slot club points won by a club member for the year in which the member accumulated the minimum number of points necessary to redeem a prize the casino's liability was not rendered conditional by the possibility that some of the points accumulated by members might go unredeemed 77_f2d_324 2d cir where a contract had a fixed price component due when ore was to be delivered and royalties of dollar_figure per ton were payable ten years after the agreement was signed but subject_to cancellation if one of three contingencies occurred the liability to pay royalties arose upon delivery of the ore and the contingencies were conditions subsequent in applying the foregoing principles to taxpayer-group’s use-or-lose provisions it is clear that the only vacation pay to which those provisions applied was vacation pay that its employees had already earned by performing services there was nothing further for the employees to do to earn their vacation pay assuming that their time-in- service requirements were met the members of taxpayer-group became absolutely liable for the payment of vacation pay when the services that earned that vacation pay were performed a failure to claim vacation pay that has already been earned is an act that defeases a properly accrued liability which means that such a failure is a condition_subsequent b certain dicta in the american stores case are not controlling here the examining officer suggests that certain dicta in 108_tc_178 require that taxpayer-group’s vacation pay deductions be deferred until the year in which its employees take their vacations in american stores the petitioner accrued and deducted under former sec_463 of the code all vacation benefits that it expected to pay within 8½ months after the close of its taxable_year ending date prior to its repeal sec_463 permitted taxpayers to elect to establish a reserve_account for the accrual of vacation benefits and authorized a deduction for vacation pay earned before the close of the taxable_year that because of contingencies would not be deductible under sec_162 as an accrued expense the court upheld the disallowance of current deductions for the vacation benefits to the extent that those benefits were not based on services performed before the end of the taxable_year thus the court held that earned vacation benefits were those attributable to services performed by employees before the end of the taxable_year in response to the petitioner's argument that the commissioner's interpretation rendered sec_463 meaningless the court in dicta referred to a strict accrual doctrine and revrul_54_608 1954_2_cb_8 the court stated that s trict accrual would prohibit any deduction if a possibility existed that the vacation benefits could be forfeited after the end of the taxable_year supra pincite the court concluded that the commissioner did not rely on a strict accrual doctrine which would have been in contravention of sec_463 noting that if she had no deduction for earned vacation benefits would have been allowable unless they were actually paid due to the possibility that benefits could be forfeited after the end of the taxable_year under the applicable vacation plan's use-or-lose provision however we have concluded that the court's interpretation of revrul_54_608 is erroneous we reach these conclusions because the court's statements are both dicta and inapposite to its holding that vacation pay attributable to services performed after the close of an employer's taxable_year and before its extended due_date for filing a return is not earned for that year within the meaning of sec_463 further the tax court’s statement conflicts with the definition of a vested vacation pay plan found in the regulations under sec_463 the court states that the taxpayer could not accrue even vested benefits under the strict accrual doctrine in contrast the regulations under sec_463 provide that vacation pay will be considered vested accrued vacation pay and therefore not contingent even though there is a limit or ceiling on the amount of vacation pay that an employee is entitled to as of the close of the plan_year see sec_1 463-1t f of the temporary income_tax regulations c revrul_54_608 does not delay accrual when applied to the facts of the instant case revrul_54_608 does not address use-or-lose provisions revrul_54_608 revoked i t 1949_1_cb_78 and modified g_c_m 1947_2_cb_44 none of these rulings involved a use-or-lose provision rather they focused on the effect of plan provisions under which terminated employees would lose vacation pay entitlements in none of these rulings was a forfeiture of vacation benefits possible due to the failure to use them i t dealt with the accrual of vacation pay under certain railroad contracts employees working days or more in the preceding_taxable_year were entitled to a vacation in the succeeding taxable_year at issue was the termination clause of the contract which provided that no vacation pay or payment in lieu thereof was owed to an employee whose employment relationship was terminated prior to the taking of a scheduled vacation specifically the service stated t his circumstance referring to the possibility of the loss of vacation pay by termination of the employment relationship however will not preclude the accrual of vacation pay at the end of the taxable_year in which services are performed since with respect to the individual employee at the end of such year the employer would be justified in anticipating that the liability will be paid or with respect to the employees as a group such circumstance would only make uncertain the ultimate amount of liability to the group i t concludes that the liability for vacation pay was fixed as of the close of the taxable_year in which the qualifying services were rendered forfeiture of vacation pay through non-use was impossible because employees who were not allowed to schedule their vacations were paid an allowance in lieu of their vacations in 15_tc_424 a calendar_year taxpayer accrued vacation pay on a monthly basis the employment contracts provided that a ll mine workers with a record of twelve months continuous employment immediately preceding june would be entitled to a vacation of one week per year the service restricted the petitioner’s vacation pay deductions to amounts actually paid during the taxable_year in question on the grounds that only employees on the payroll on june were eligible for vacation pay that strikes were possible which violated the contract and that increases in vacation pay were possible the court held that the petitioner’s liability for vacation payments did not become certain until the date specified in the contracts and that thus such liability depended upon a condition_precedent ie whether the individual miner was working for petitioner on the date required in the contract and had complied with the contract’s requirements no use-or-lose provision was mentioned in revrul_54_608 the service revoked i t and in accordance with tennessee consolidated coal supra held that no accrual of vacation pay can take place until i the fact of liability to a specific person has been clearly established and ii the amount of the liability to each individual is capable of computation with reasonable accuracy the revenue_ruling was given prospective application and was applicable only to taxable years ending on or after date the ruling also cites 19_tc_208 commissioner’s appeal withdrawn 3d cir and e h sh19_tc_481 aff’d in part on this issue 6th cir these cases are not analyzed because the issue is either the same as in tennessee consolidated coal or is not relevant to the issue presented in this technical_advice request the application of revrul_54_608 was delayed by revrul_55_246 1955_1_cb_68 revrul_56_315 1956_2_cb_304 revrul_57_28 1957_1_cb_193 and revrul_57_325 1957_2_cb_302 congress further delayed the application of revrul_54_608 by enacting section of the technical amendments act of pub_l_no which provided that deduction under sec_162 for accrued vacation pay computed in accordance with the method_of_accounting consistently followed by the taxpayer in arriving at such deduction shall not be denied solely by reason of the fact that the requirements of revrul_54_608 have not been met if at the time of the accrual the employee in respect of whom the vacation pay is accrued has performed the qualifying service necessary under a plan or policy which provides for vacations with pay to qualified employees see 1958_3_cb_320 congress repeatedly extended the delay in application of further in revrul_58_18 1958_1_cb_237 the subject vacation pay plan contained a use-or-lose provision the plan expressly provided that no cash payments would be made in lieu of vacations to employees under that plan salaried employees who were employed on date and who had completed more than six months of service on that date were entitled to a vacation with pay in provisions were made for unused vacation payments to eligible employees who after date and before taking a vacation were laid off or discharged or retired resigned entered military service or died revrul_58_18 holds that the fact that there is no written contract for the payment of vacation pay does not in and of itself prevent the accrual and deduction of the liability for the year in which the liability is established the ruling also suggests that a use-or-lose provision will not prevent accrual of the liability because it states as a fact that t he liability of the corporation therefor as of date was clearly established and the amount of the liability to each individual employee was capable of being computed with reasonable accuracy in masonite corp v fly u s t c s d ms the taxpayer's labor contract also contained an explicit use-or-lose provision however the court did not analyze that provision but instead focused on the tennessee consolidated coal decision and the provision in the taxpayer's contract disqualifying employees who resigned or were discharged from receiving vacation pay the court distinguished the taxpayer's contract from the tennessee consolidated coal contract and held that the provision regarding resigned or discharged employees was a condition_subsequent it found that the taxpayer's contract did not require employment on january 1st as a condition_precedent to liability rather it found that january 1st was merely a date for the measurement of service ie any employee not continuously employed for one or more years until january 1st would not be entitled to vacation pay in the year beginning january 1st and by allowing the deduction for the year in which the services were performed the court implicitly recognized the use-or-lose provision as a condition_subsequent as well taxpayer-group's contracts are distinguishable from the contract that was the subject of revrul_54_608 unlike the vacation benefits analyzed in revrul_54_608 the vacation benefits earned by taxpayer-group's employees were properly accruable under the revrul_54_608 until when the delay was effectively made permanent by the enactment of sec_463 which was an elective provision dealing specifically with vacation pay accruals publaw_93_625 93d cong 2d sess standards articulated in revrul_54_608 as to each specific employee once that employee earned vacation pay by performing services and met the requisite time- in-service requirements the time and date requirements found in the tennessee consolidated coal contract were conditions precedent no earning of a portion of the allotted vacation was possible and employees could not earn vacation pay unless they were actually employed on june 1st in contrast under taxpayer-group’s contracts the vacation pay was earned through the provision of services and thus the possibility of forfeiting that vacation pay was a condition_subsequent the legislative_history underlying sec_463 indicates that the reason for revoking i t was the enactment of sec_462 sec_462 provided for the deduction of additions to reserves for certain estimated expenses including vacation pay accrued on a completion-of-qualifying-service basis it was concluded that it was no longer necessary to maintain the administrative position of i t which allowed accruals on the basis of employees as a group thus by revoking i t revrul_54_608 reduced the scope of permissible accruals to those liabilities that were fixed with regard to specific employees see senate report no c b in taxpayer-group’s case the accruals were determined as to specific employees each employee’s anniversary date was the date of reference for determining his or her vacation pay and the employee’s vacation pay was earned pro_rata once the minimum service requirement was met accordingly we conclude that the type of group accrual that revrul_54_608 was designed to eliminate is not present in this case d termination for cause is a condition_subsequent that does not delay accrual of vacation pay earned through year-end as was the case with the use-or-lose provisions the only vacation pay to which these provisions applied was vacation pay that the employees had already earned by performing services there was nothing further for the employees to do to earn the vacation pay at issue assuming that their time-in-service requirements were met taxpayer-group became absolutely liable to pay vacation pay to its employees when the services that earned the vacation pay were performed a loss of earned vacation pay through a termination for cause is an act that defeases a properly accrued liability and is therefore a condition_subsequent it was thought that taxpayers accruing vacation pay under plans that did not meet the requirements of the strict accrual rule set forth in revrul_54_608 would utilize sec_462 e the termination for cause provisions did not cause accrual to be delayed under revrul_54_608 unlike use-or-lose provisions the effect of termination for cause provisions has been examined by the courts and the service in i t discussed above the liability for vacations with pay or pay in lieu thereof was terminated if the employment relationship was terminated prior to the scheduled vacation the service concluded that this possibility did not preclude the accrual of vacation pay at the end of the taxable_year in which the services were performed see also masonite corp v fly supra a termination for cause provision was a condition_subsequent as noted above revrul_54_608 revoked i t however although both taxpayer-group’s contracts and the tennessee consolidated coal contracts had provisions that caused employees terminated for cause to lose any earned but unused vacation the other terms of the contracts differed which leads to a different result in this case in the tennessee consolidated coal contracts analyzed in revrul_54_ the time and date requirements were conditions precedent those contracts required one year’s continuous employment as of june which prevented any accrual of vacation pay by the end of the taxpayer’s taxable_year december no earning of a portion of the allotted vacation was possible and employees could not earn vacation pay unless they were actually employed ie not previously terminated on the following june in contrast under taxpayer-group’s contracts the vacation pay of each individual employee was earned by the employee’s provision of services and the possibility of forfeiture by a termination for cause was a condition_subsequent thus although it can be argued that revrul_54_608 is controlling as to termination- for-cause provisions upon close examination it is clear that under the standards articulated in revrul_54_608 the vacation pay earned by employees under taxpayer-group’s contracts was properly accruable for the year in which the attributable services were performed this is because the possible loss of earned vacation pay through a termination for cause was a condition_subsequent and because the accrual was for a specific person who had earned the vacation pay by performing services and had met the requisite time-in-service requirements rather than for a group issue - applicable law and analysis in general a transaction will be respected for tax purposes if it has economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached 435_us_561 899_f2d_905 10th cir in assessing the economic_substance of a transaction a key factor is whether the transaction has any practical economic_effect other than the creation of tax deductions courts have refused to recognize the tax consequences of a transaction that does not appreciably affect the taxpayer's beneficial_interest except to reduce tax the presence of an insignificant pre-tax profit is not enough to provide a transaction with sufficient economic_substance to be respected for tax purposes 364_us_361 157_f3d_231 3d cir 94_tc_738 see also revrul_99_14 1999_13_irb_3 the factors that we considered in analyzing taxpayer’s securitization transactions can be summarized as follows first the transactions were explicitly marketed to taxpayer as tax-benefit devices second taxpayer-group was extremely solvent so there were no ascertainable nontax-financial concerns motivating taxpayer to enter into the transactions third there were no contractual or other requirements union or otherwise obligating taxpayer to secure its promises to pay benefits fourth putting taxpayer-group's employees' minds at rest about taxpayer- group's ability to pay the subject benefits could not have been a motivation for the transactions because taxpayer-group never told its employees or their unions about them fifth providing an employee benefit through securitization of the pre-existing promises to pay benefits could not have been a meaningful motive here perhaps most telling in this regard is the fact that taxpayer consistently refrained from securing benefits that were to be paid within 2½ months after the close of its taxable_year for which they were accrued -- benefits that under the rules of sec_404 of the code were already deductible for the taxable_year for which they were accrued without resort to letters of credit sixth taxpayer never revealed the existence of the letters of credit to its employees or their unions by doing that it sacrificed the goodwill that it presumably would have earned from publicizing a new cost-free employee benefit seventh the banks issuing the letters did not maintain a list of the employees covered by the letters eighth if due to taxpayer’s scheduled decreases in the amount of benefits covered by the letters the total amount of secured benefits dropped below the amount of unpaid benefits uncertainty would have arisen about whether any particular employee’s benefits were as of that moment fully secured ninth the banks’ customary letter_of_credit issuance fees were in most cases waived for taxpayer and taxpayer’s effective interest cost on the transactions was one-tenth of one percent in this regard commercial realities ie arm’s-length bargaining would dictate that these discounts were offered because the letters of credit produced no meaningful economic risks to the banks ie would the banks have entered into these transactions on such terms if they considered their economic risks to be significant tenth the purported nontax economic benefit inuring to taxpayer ie providing its employees with a compensatory albeit uncommunicated securing of its promises to pay benefits was so incremental as to make the game not worth the candle the only way that taxpayer could ever hope to recover its transaction costs was through the tax benefits achieved through acceleration of its deductions for unpaid benefits eleventh because draws against the letters of credit had to be reimbursed by taxpayer within hours the economic positions of taxpayer and issuing banks in terms of their respective liabilities to pay benefits were not materially altered by the purchases twelfth the claims procedures under the letters of credit were nonsensical the employees or their agent would have had to apply to six different banks to obtain full payment of a single delinquent benefit seemingly the employees could have merely threatened that action waited hours and immediately received payment in full from the funds that taxpayer ostensibly obligated itself to raise to reimburse those banks alternatively rather than bothering to apply to six different banks to obtain full payment of a single delinquent benefit the employees of certain members of taxpayer- group could have received full payment of those benefits from the employees’ trust ie the employees’ unions would have forced the trustee of delinquent funded benefits to simply pay them to the employees in such cases it seems that the trustee would have had to pay the employees then the banks would have had to reimburse the trust and then taxpayer would have had to reimburse the banks thirteenth from both taxpayer’s and its employees’ perspectives the purchases of letters of credit did not cause any change in taxpayer’s historical methodology of paying benefits stated another way had one stood on top of the world and looked down on these transactions one would have seen benefits being paid just as if no letters of credit had ever been purchased fourteenth in contrast to taxpayer’s suggested confirmation of the substance of these transactions ie income_tax consequences to its employees see below by its deliberate acts of omission taxpayer demonstrated that it never intended that such consequences should ever take place taxpayer never evidenced transfers of property on its employees’ paystubs and never withheld or paid employment_taxes with respect to the transfers looking at these factors we conclude that taxpayer’s purported nontax motivations for purchasing letters of credit essentially vanish in the shadow of its anticipated tax benefits accordingly we conclude that taxpayer’s nontax motives for securing its promises to pay employee_benefits do not support the conclusion that those securitization transactions had any nontax business_purpose that would be sufficient to cause them to be respected for federal tax purposes additionally we conclude that the objective economic realities of the transactions viewed as a whole demonstrate that both taxpayer and the issuing banks clearly understood that the letters would never be drawn upon in turn this supports the conclusion that the transactions lacked the potential for any significant economic consequences other than the creation of tax benefits thus we conclude that the economic_substance of the transactions was insufficient to cause them to be respected for federal tax purposes in summary we conclude that taxpayer's purchases of letters of credit to secure taxpayer-group's promises to pay employee_benefits lacked a sufficient nontax business_purpose and sufficient economic_substance to cause them to be respected for federal tax purposes taxpayer argues that the business_purpose and economic_substance requirements either do not apply to compensatory transactions or if they do are presumptively satisfied in the case of employee compensation specifically taxpayer’s submission states as follows the provision of compensation to the employees is a business_purpose that gives the letter_of_credit transaction economic_substance the substance of the transaction is confirmed by the fact that it has income_tax consequences to its employees as well the economic_substance and business_purpose doctrines have no application to an employer's decision to provide compensation to its employees as long as the transaction results in compensation that is paid for personal services actually rendered and is reasonable in amount it is by definition deductible compensation treas reg sec_1_162-7 thus as long as a transaction is truly compensatory the compensatory aspect of the transaction provides the transaction with both a business_purpose and economic_substance and there is no need to further delve into either the economic_substance or the business_purpose doctrine in analyzing this argument it is important to keep in mind that the employee_benefits ultimately being paid are not the compensation at issue rather it is taxpayer-group’s ostensibly compensatory decision to secure its promises to pay those benefits that is at issue the first element of taxpayer’s argument is that the business_purpose and economic_substance doctrines do not apply to compensatory transactions we note that although the court cases applying those doctrines generally involve deductions for interest depreciation or losses the principles by which those cases have been decided are expressed in broad terms that are not limited in application to any particular provisions of the code for example in acm partnership v comm’r the third circuit stated that the tax court’s analysis properly rested on economic_substance cases applying provisions which like those relevant in this case do not by their terms require a business_purpose or profit_motive supra pincite accordingly we conclude that taxpayer’s position on this point is incorrect simply put there is no indication in the case law that the doctrines do not apply to purportedly compensatory arrangements that lack any practical economic_effect other than the creation of tax losses the second element of taxpayer’s argument is that the doctrines are presumptively satisfied in compensatory transactions we agree that unless a compensatory_amount is unreasonable the internal_revenue_service ordinarily does not question an employer’s business decisions about compensating its employees however it does not follow that the service is precluded as a matter of law from ever considering the underlying reality of compensation arrangements stated another way simply labeling a transaction as compensatory in purpose will not cause it to be respected for federal tax purposes if there is insufficient economic reality to the arrangement accordingly we have concluded that the business_purpose and economic_substance doctrines apply to determine whether a compensation-related transaction should be respected for federal tax purposes we note here that we are not revisiting the issue considered in 107_tc_271 ie whether a sec_83 inclusion event upon securitization of benefits constitutes receipt of those benefits by employees for purposes of determining whether an employer’s deduction for the benefits is subject_to sec_404 of the code in schmidt the parties stipulated that the securitizations constituted transfers of property for purposes of sec_83 in contrast here we are analyzing the facts of a similar transaction under tax doctrines of general applicability that were not considered by the schmidt court in light of the stipulation in that case the tax consequences of our analysis of issue having concluded that taxpayer’s purchases of letters of credit should not be respected for federal tax purposes we therefore conclude also that by purchasing the letters of credit taxpayer made no transfers of property under the rules of sec_83 of the code absent a sec_83 transfer within 2½ months after the end of taxpayer’s taxable_year in which the relevant services were performed we do not reach the issue addressed by the tax_court in schmidt baking instead we proceed directly to analyze taxpayer-group’s deductions under the rules of sec_404 sec_404 provides that compensation paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible only under sec_404 subject_to the limitations of that section sec_404 of the code provides that payments by an employer to employees under a nonqualified_deferred_compensation_plan are deductible by the employer for the employer's taxable_year in which they are includible in the employees' gross incomes see also sec_1_404_a_-12 of the regulations however in the case of a plan in which more than one employee participates deductions are allowed under this section only if separate_accounts are maintained for each employee sec_404 also provides that vacation pay that is treated as deferred_compensation is deductible for the taxable_year of the employer in which it is paid to the employee q a-2 of sec_1_404_b_-1t of the temporary income_tax regulations addresses the question of when a plan or method or arrangement will be considered to defer the receipt of compensation or benefits for purposes of sec_404 specifically a plan or method or arrangement defers the receipt of compensation or benefits to the extent that it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits are performed this determination is made separately with respect to each employee and each amount of compensation or benefit see q a-2 a of sec_1_404_b_-1t under q a-2 b of sec_1_404_b_-1t a plan or method or arrangement is presumed to be one deferring the receipt of compensation_for more than a brief period of time after the end of the employer's taxable_year to the extent that an employee receives compensation after the fifteenth day of the third calendar month following the end of the employer's taxable_year in which the related_services were rendered the 2½ month period thus for example a year-end bonus received beyond the 2½ month period by one employee is presumed to constitute payment under a plan deferring the receipt of compensation_for that employee even though bonus payments to all other employees are not similarly treated because they are received within the 2½ month period benefits are deferred benefits if assuming the benefits were cash compensation such benefits would be considered deferred_compensation thus analyzing the transaction without regard to taxpayer's purchases of letters of credit we conclude that to the extent that the subject benefits were not funded through the trust they constituted deferred benefits treated as deferred_compensation whose deduction by taxpayer-group was governed by the rules of sec_404 of the code as a result under sec_404 the vacation pay was not deductible until taxpayer-group’s taxable_year in which it was paid and the sick_pay was not deductible until taxpayer-group’s taxable_year within which ended the year that it was included in the employees’ incomes although deductions for deferred benefits are ordinarily governed by sec_404 of the code under the general_rule of sec_404 there is an exception in sec_404 for benefits provided through a welfare_benefit_fund as defined in sec_419 sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are deductible for the taxable_year in which paid subject_to the limitation contained in sec_419 and provided that the contributions would be otherwise deductible applying the rules of sec_419 of the code we conclude that to the extent that the subject benefits were funded through the trust they constituted welfare benefits and the trust constituted a welfare_benefit_fund under sec_419 of the code accordingly sec_419 governs taxpayer-group’s deductions for benefits funded through the trust delaying the deductions at least until the year in which the amounts are contributed to the trust thus in both situations - deferred benefits under sec_404 and welfare benefits under sec_419 - deductions were not available to taxpayer-group for the years that such benefits were earned by its employees a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end-
